DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for emulating pan-tilt-zoom, does not reasonably provide enablement for the feature recited in claim 8 which “…receiving first images from a first set of one or more cameras that are configured to capture images in a pan direction; receiving second images from a second set of one or more cameras configured to capture images in a pan direction;…”  The Examiner also notes that the subject matter of this method claim is not consistent with the corresponding apparatus claim 1 which recites a correct process of pan-tilt-zoom.  It appears that claim 8 was written in error.  This is clear when considering dependent claim 10 which recites the second images being selected by tilt command (not pan command as required antecedent basis by claim 8), and thus resulting in contradiction between claim 8 and claim 10 to prove that claim 8 was an error.  Regarding claims 9-13, these claims are dependent from claim 8 and inherit the subject matter of clam 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2011/0234807, hereinafter “Jones”).


a plurality of cameras (Figs. 5-7) configured to emulate the operation of a mechanical pan-tilt-zoom camera, including: a first set of one or more cameras (one or more image sensors arranged in horizontal direction) configured to capture images in a pan direction; a second set of one or more cameras (one or more image sensors arranged in vertical direction) configured to capture images in a tilt direction; and a third set of one or more cameras (one or more image sensors arranged in the center, left and/or right or any sensor in common with the first and second sets in the system) configured to capture images using a zoom function (see Figs. 5-7, 11 & 12 and par. [0008], [0015], [0017], [0084]-[0088], 0105]-[0106]. It is noted that “camera” is represented by image sensor in Jones as each image sensor module has its own imaging array circuitry and lens that constitute a camera); and 
a processor (Fig. 11) communicatively coupled to the plurality of cameras, wherein the processor is configured to: receive the images from the plurality of cameras; receive a command to pan, tilt, or zoom; and output the received images captured by cameras that correspond to the command (see par. [0106]).

Regarding claim 2, as taught by Jones, the processor outputs the received images captured by the cameras associated with the command by being configured to: determine that the command is to pan in a select direction; select the images from one or more of the first set of one or more cameras that are in the selected direction; and output the selected images (see par. [0106], wherein in response to a pan command, images in panning direction from one or more image sensors are selected and output accordingly).

Regarding claims 3 and 4, the subject matter of these claims also met by the disclosure in paragraph [0106] of Jones for tilt and zoom commands such that corresponding images from the one or more cameras are selected for output in response to tilt and zoom requests.

Regarding claim 5, Jones further teaches that the processor outputs the received images captured by the cameras associated with the command by being configured to: determine that the command is to zoom; and implement the zoom by returning greater density pixels (higher resolution) in the images from the third set of one or more cameras (see par. [0013], [0017], [0077] and claim 6 in which the images returned by zoom command have higher resolution than other images).

Regarding claim 7, Jones also teaches that the processor outputs the received images captured by the cameras associated with the command by being configured to: generate a composite image stream from the received images from one or more of the plurality of cameras; and output the composite image stream (see par. [0036], [0040]).

Regarding claims 8-13, these method claims are also met by the discussions in the system claims 1-5 and 7, respectively.  It should be noted that claim 8 is rejected based on best understanding in view of the 35 U.S.C 112(a) above regarding pan-tilt-zoom instead of pan-pan-zoom as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Jones”.

Regarding claim 14, Jones discloses a system, comprising: 
five cameras arranged in a two-by-three array (Fig. 5), where: 
a first camera set that includes two left cameras (501a, 501d) in the array and that are configured to capture images in a first pan direction; a second camera set that includes two right cameras (501c, 501e) in the array and that are configured to capture images in a second pan direction; a third camera set that includes two top cameras (501a, 501c) in the array and that are configured to capture images in a first tilt direction; and a fourth camera set that includes two bottom cameras (501d, 501e) in the array and that are configured to capture images in a second tilt direction (Fig. 5 and par. [0084], [0017], [0040]-[0041], [0105]-[0106], wherein pan and tilt requests can be executed by extracting images from cameras locatated in the pan and tilt directions, i.e., left-right and up-down directions, respectively); and 
a processor communicatively coupled to the cameras, wherein the processor is configured to: receive images from the cameras; receive a command to pan or tilt; and 29output the received images captured by cameras that correspond to the command (see par. [0106]).
paragraph [0084] that few than five imaging sensors may be arranged.  This encompasses a four-camera system.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging system utilizing four cameras arranged in two-by-two array as claimed in an obvious variant configuration without departing from the scope of the invention as clearly suggested by Jones above. 

Regarding claims 15 and 16, the subject matter of these claims is also met by the discussions in claims 2 and 14 as the four-camera system in Jones is fully capable pan to the right and left directions in response to the user’s request as disclosed in paragraphs [0017], [0105]-[0106] and [0108].

Regarding claims 17 and 18, the subject matter of these claims is also met by the discussions in claims 3 and 14 as the four-camera system Jones is fully capable of tilt up and down in response to the user’s request as disclosed in paragraphs [0017], [0105]-[0106] and [0108].

Regarding claim 19, Jones further teaches that the processor outputs the received images captured by the cameras associated with the command by being configured to: determine that the command is to zoom in a select area; and 30implement the zoom by returning greater density pixels (higher resolution) in the images from the four cameras associated with the select area (see par. [0013], [0017], [0077] and claim 6 in which the images returned by zoom command have higher resolution than other images.  Also note claim 14 for four cameras).

Regarding claim 20, refer to claim 7 for discussion of similar subject matter and note claim 14 for four cameras. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Jones” in view of Chuang et al. (US 2012/0169842, hereinafter “Chuang”).

Regarding claim 6, Jones is silent about the third set of one or more cameras that includes a camera having a lens of high zoom relative to lenses of the first and second sets of one or more cameras. 
As taught by Chuang, however, a set of cameras having lenses of longer focal lengths (higher zoom ratio) than other set of cameras in an array of cameras in order to obtain image clarity at high angular resolution at more distant objects than shorter focal length cameras (see Chuang, par. [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging system in Jones to include teaching of Chuang for the third set of cameras having a lens of high zoom relative to the other sets of cameras for the benefit of obtaining high angular resolution image at more distant objects, thereby improving image quality for zooming. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697